DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 21-23.

Allowable Subject Matter
Claims 1-3, 5, 7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a first material; a fluorine compound; and a nitrogen compound, the first material is different from the fluorine compound and the nitrogen compound the concentration of the nitrogen compound is reduced from a first surface of the first insulating pattern to a second surface of the first insulating pattern, and the first surface faces the second surface in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 3, 5, 7 and 9-20 are also allowed as they depend from an allowed base claim.

Uraoka et al. disclose a substrate (2/3); a conductive layer (6) disposed on the substrate (2/3); and a first insulating pattern (7) disposed on the conductive layer (6), wherein the first insulating pattern comprises a fluorine compound ([0034]) (Fig. 3).  
Uraoka et al. neither alone or in combination render obvious a first material; a fluorine compound; and a nitrogen compound, the first material is different from the fluorine compound and the nitrogen compound the concentration of the nitrogen compound is reduced from a first surface of the first insulating pattern to a second surface of the first insulating pattern, and the first surface faces the second surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	May 23, 2022